Citation Nr: 1541844	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cardiac disability, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3. Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran appellant served on active duty from February 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In March 2015, the Veteran was scheduled to testify via videoconference before a Veterans Law Judge. However, in a March 2015 statement, the Veteran cancelled his Board hearing. As such, the Veteran's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a cardiac disability, hypertension, and a skin disability, each to include as secondary to herbicide exposure. The Veteran's service personnel records demonstrate his presence in the Republic of Vietnam such that he is presumed exposed to herbicides during service.

Cardiac Disability

In his May 2011 claim, the Veteran asserted entitlement to service connection for "weakness of the heart muscles." The RO, in the July rating decision on appeal, denied service connection for ischemic heart disease, claimed as weak heart muscle and syncope. The Veteran's service treatment records are silent for complaint or treatment for a cardiac disability.

On VA examination in May 2012, the examiner reported that the Veteran asserted that he had been diagnosed with coronary artery disease. The examiner reported that the Veteran stated he has been under the care of a cardiologist, however, there were no records available to confirm the diagnosis and there were no records that gave the results of the tests the Veteran stated were completed for his civilian doctor. The examiner requested that when the Veteran's private treatment records were submitted, the claims file should be again forwarded for his review. 

Of record are May 2011 private treatment records demonstrating the Veteran's complaints of shortness of breath and some dizziness. He was evaluated for hypertension and palpitations, and diagnosed, in pertinent part, with palpitations and dizziness. Multiple tests were conducted subsequent to the May 2011 treatment note and the results of such were included in the Veteran's private treatment records. There is no indication that the Veteran's private treatment records were forwarded, with his claims file, to the VA examiner for review. On remand, the AOJ should forward the Veteran's claims file, specifically to include his private treatment records regarding his cardiac testing, to the examiner who conducted the May 2012 VA examination for an addendum opinion confirming if the Veteran indeed has a cardiac disability, and if so, whether such is related to service, including his in-service exposure to herbicides or whether such was manifest to a compensable degree within one year of separation from service. 

Hypertension

The Veteran has been treated for hypertension, per the private treatment records associated with the claims file, in as early as 2007. The Veteran's service treatment records are silent for complaint or treatment for hypertension. However, in a November 2011 statement, the Veteran asserted that he experienced blackouts during service. On remand, the AOJ should obtain a VA opinion as to if the Veteran's hypertension is related to service, including his exposure to herbicides and blackouts, or whether his hypertension was manifest to a compensable degree within one year of separation from service. 

Skin Disability

The Veteran reported, as did his spouse, in November 2011 statements, that he has experienced a skin rash on his face and neck during and since service. He denied current treatment for the same. The Veteran's service treatment records are silent for complaint or treatment for a skin disability. On remand, the AOJ should afford the Veteran a VA examination to determine if he indeed has a skin disability, and if so, whether such is related to service, including his in-service exposure to herbicides. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who conducted the May 2012 VA examination, or a suitable substitute. If any examiner determines that an additional examination is required, so schedule the Veteran. 

(a) The examiner should confirm if the Veteran has a cardiac disability, beyond that of his hypertension; and if so, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that such cardiac disability was incurred in service, or is otherwise related to service, specifically considering his in-service exposure to herbicides, or whether such, if diagnosed as cardiovascular-renal disease contemplated by 38 C.F.R. § 3.309(a) (2015),
was manifest to a compensable degree by February 1971. 

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was incurred in service, or is otherwise related to service, specifically considering his in-service exposure to herbicides and in-service blackouts, or whether such was manifest to a compensable degree by February 1971. 

2. Schedule the Veteran for a VA examination with an appropriate examiner as to his claimed skin disability.

The examiner should confirm if the Veteran has a skin disability; and if so, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that such skin disability was incurred in service, or is otherwise related to service, specifically considering his in-service exposure to herbicides.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the opinions and/or examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims. If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


